Case 1:16-cr-00640-BMC Document 628 Filed 04/12/19 Page 1 of 6 PageID #: 8339




                                         April 12, 2019

   BY ECF

   The Honorable Brian M. Cogan
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re: United States v. Mark Nordlicht, et al.
   Criminal Docket No. 1:16-cr-00640-BMC

   Dear Judge Cogan:

          This letter is in supplement to Mr. Nordlicht's April 10, 2019 letter seeking

   preclusion. and redaction in all trial exhibits, of any reference of the Scott Rothstein

   Ponzi scheme.       Mr. Nordlicht further moves the Court to preclude any statement,

   argument, or evidence of investments made by the Platinum Partners fund with or in

   relation to Scott Rothstein, and of the bankruptcy proceedings that ensued as a result of

   said investments.

          Mr. Nordlicht was charged in eight counts by Indictment on December 14, 2016.

   See Dkt. #1.        The Indictment alleges that Mr. Nordlicht and his co-defendants

   participated in a scheme to defraud investors in relation to funds managed by the

   Platinum Partners fund, and in a scheme to defraud third-party bond holders of the Black
Case 1:16-cr-00640-BMC Document 628 Filed 04/12/19 Page 2 of 6 PageID #: 8340




   Elk Bonds. See Dkt. #1, para. 41. The conduct that forms the basis of the foregoing

   charged offenses is alleged to have occurred between approximately 2011 and 2016. See

   id.

          Prior to the occurrence of the conduct alleged in the Indictment, the Platinum

   Partners fund was invested with Scott Rothstein. In early 2010, Scott Rothstein plead

   guilty to offenses involving allegations that he operated a Ponzi scheme. In the ensuing

   bankruptcy proceeding, Platinum Partners was compensated for losses it incurred as a

   result of the investment with Scott Rothstein. Neither the Platinum Partners fund nor any

   employees of the fund were accused of any wrongdoing in relation to the offenses with

   which Scott Rothstein was charged.

          An investment that predates the conduct alleged in the Indictment is irrelevant, as

   it has no bearing on the matters at issue in Mr. Nordlicht's trial. Furthermore, there is no

   connection between the investment with Scott Rothstein, and the funds managed by

   Platinum Partners or the Black Elk Bonds. Even if this evidence is deemed relevant to the

   offenses charged, it is inadmissible because any probative value of the evidence is

   substantially outweighed by the danger of unfair prejudice, confusing the issues, and

   misleading the jury. The circumstances surrounding Scott Rothstein's arrest were highly

   publicized, and evidence of a prior business relationship between Mr. Nordlicht and Scott
Case 1:16-cr-00640-BMC Document 628 Filed 04/12/19 Page 3 of 6 PageID #: 8341




   Rothstein is likely to invoke emotion in the jury that could sway the jury to convict Mr.

   Nordlicht based solely on his former association with Scott Rothstein. It would invite the

   jury to prejudge the matters at issue in Mr. Nordlicht's case without considering the

   evidence at trial. See United States v. Quattrone, 441 F.3d 153, 186 (2d Cir. 2006)

   ("[T]he prejudice must be unfair in the sense that it could unduly inflame the passion of

   the jury, confuse the issues before the jury, or inappropriately lead the jury to convict on

   the basis of conduct not at issue in the trial.").

           The danger of unfair prejudice is compounded by the fact that the government

   conducted a press conference at which United States Attorney Capers referred to a

   portion of the conduct charged in the Indictment as resembling a "ponzi-esque" scheme.

   See United States Attorney Robert L. Capers, Dec. 19, 2016 Press Conference: Platinum

   Partners’ Founder & CIO among 5 Indicted in a $1 Billion Investment Fraud,

   https://www.justice.gov/usao-edny/video/platinum-partners-founder-cio-among-5-

   indicted-1-billion-investment-fraud, last visited Mar. 18, 2019.

           Although Rothstein's conduct and the investment by the Platinum Partners fund

   with Rothstein both occurred before the time period for the allegations against Mr.

   Nordlicht in the instant matter, the resulting bankruptcy proceeding was pending during

   part of the time that the allegations in this case took place. As a result, various trial
Case 1:16-cr-00640-BMC Document 628 Filed 04/12/19 Page 4 of 6 PageID #: 8342




   exhibits listed by the contain references to the pending bankruptcy proceeding and the

   aftermath of Scott Rothstein's arrest.

          In GX-7124, Mr. Nordlicht makes a comment that it would be a breach of

   fiduciary duty to allow anyone to invest in the fund until everything is straightened out.

   During this conversation, Mr. Nordlicht discusses a rating given to Platinum Partners and

   references an Albourne Report, a report for sophisticated investors, that poorly rated

   Platinum. The Albourne Report and the rating was directly related to Platinum Partners'

   prior investment with Rothstein. In a January 8, 2019 interview of the government's

   cooperating witness, Andrew Kaplan, Kaplan is played part of this recording and asked

   about this precise statement by Mr. Nordlicht. Interview notes indicate that Kaplan does

   not recall seeing the Albourne Report but that he took Mr. Nordlicht's statement "to mean

   that PP was not where they should be." See 3500-AK-13, p.1.

          This specific statement and the surrounding conversation in the recording should

   be redacted because the Rothstein investment, and the effects that Rothstein's arrest had

   on the Platinum Partners fund is irrelevant to the allegations against Mr. Nordlicht. Even

   more so, any probative value of this conversation is outweighed by substantial unfair

   prejudice to Mr. Nordlicht at trial. Because evidence of an investment by the Platinum

   Partners fund with or in relation to Scott Rothstein, is not relevant to the offenses
Case 1:16-cr-00640-BMC Document 628 Filed 04/12/19 Page 5 of 6 PageID #: 8343




   charged, and the potential for unfair prejudice to Mr. Nordlicht substantially outweighs

   any potential probative value of the evidence, Mr. Nordlicht, by and through counsel,

   respectfully requests this Court exclude any evidence, discussion, or argument of

   investments made by the Platinum Partners fund, with or in relation to, Scott Rothstein,

   and of the bankruptcy proceedings that ensued as a result of said investments.

                                                               Sincerely,

                                                               /s/Jose A. Baez
                                                               JOSE A BAEZ, ESQ.
                                                               On behalf of Mark Nordlicht


   Cc: All counsels, AUSA’s, Clerk
Case 1:16-cr-00640-BMC Document 628 Filed 04/12/19 Page 6 of 6 PageID #: 8344




   cc: All Counsel of Record (via Email)
